Citation Nr: 1820671	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA benefits, to include Disability and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Thomas E. Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1966 to February 1970 with additional unverified active service.  He died in July 2008.  The appellant is seeking entitlement to death benefits as the Veteran's surviving spouse. 

This matters comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision in which the RO determined that the appellant was not entitled to DIC, death pension, or accrued benefits because she could not be recognized as the Veteran's surviving spouse.

In September 2016, the Board issued a decision that determined that the Appellant could not be recognized as the Veteran's surviving spouse.   The Appellant appealed that decision to the United States Court of Appeals for Veterans Claim (Court).  Subsequently, in September 2017, the parties to the action submitted a Joint Motion for Remand (JMR), which was adopted by the Court in an Order issued that same month that vacated the Board decision and remanded the issue for further adjudication.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in October 1966 and divorced in October 1984.

2.  The evidence of record demonstrates that the Veteran and the Appellant held themselves out as husband and wife from approximately 2003, and that they continuously cohabitated until the Veteran's passing in July 2008, except for periods when the Veteran was undergoing medical treatment.

3.  There is nothing in the record to suggest that the Appellant remarried following the Veteran's death.


CONCLUSION OF LAW

The Appellant is entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA benefits, to include DIC.  38 U.S.C. §§ 101(3), 103, 1102, 1304, 1541 (2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks recognition as the Veteran's surviving spouse for the purposes of eligibility for DIC benefits.  The basic facts in this case are not in dispute.  The record contains a divorce decree which shows that the Appellant and the Veteran were married in October 1966 and divorced in October 1984.  The record does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid.  The Appellant instead argues that she and the Veteran entered into a valid common law marriage, and that they cohabitated at her home in Summerville, South Carolina (Summerville property), such that she should be recognized as the Veteran's surviving spouse and, thus, eligible for DIC benefits.

Benefits under Chapters 13 of Title 38 of the United States Code may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. §§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.1000(d)(1). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2014); 38 C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).

To the extent that the Appellant contends that she and the Veteran were in a common law marriage under South Carolina law, the Board recognizes that a common law marriage will be considered a valid marriage for purposes of DIC benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).

South Carolina recognizes the validity of common law marriages.  Specifically, under South Carolina law, a common-law marriage is formed when two parties contract to be married.  Johnson v. Johnson , 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  An express contract is not necessary to form a common law marriage; the agreement may be inferred from the circumstances. Id.; Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978).  Where the evidence shows that the parties participated in "apparently matrimonial" cohabitation, and that while cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 177 S.E.2d 537, 539-40 (1970).  There is "a strong presumption in favor of marriage by cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time." Barker v. Baker, 330 S.C. 361, 367, 499 S.E.2d 503, 506 (Ct. App. 1998). Circumstantial evidence relied upon to prove a common-law marriage is the amount of time a couple has lived together and whether the couple publicly held themselves out as husband and wife.  Id.

Pertinent evidence of record includes a property tax notice, a transfer of title, Internal Revenue Service (IRS) notices, private treatment records, a letter from the United States Office of Personnel Management (OPM), and lay statements from the appellant, her daughters, and a former neighbor.

An October 2005 real estate and personal property tax notice lists the Appellant as being responsible for the assessment on the Summerville property.

December 2006 and January 2007 statements from a private hospital list the Veteran's address as the Summerville property.

February and March 2007 letters from the Internal Revenue Service to the Veteran is addressed to the Summerville property.

In March 2007, the Appellant transferred title of a one-half undivided interest in the Summerville property to the Veteran.  The deed notes that, in addition to the transfer of nominal sum of money, delivery of the interest was for and in consideration of "the love and affection [of] my husband," the Veteran.  The deed was signed by the Appellant and transferred to the Veteran.  The deed also noted that the transfer was exempt from the deed recording fee as a result of "transfer to a family member."

A July 2007 letter from the Internal Revenue Service to the Veteran is addressed to the Summerville property.

A February 2008 private treatment record noted that the Veteran's home management plan was completed and given to his "wife."

The Veteran's July 2008 death certificate lists his marital status as divorced.  His address was listed as the Summerville property.

A September 2008 letter from the United States Office of Personnel Management noted that a lump sum payment of retirement benefits was to be made to the Appellant, and the letter identifies the Appellant as the Veteran's wife.

In February 2016, the Appellant and her daughter testified before the undersigned Veterans Law Judge.  The Appellant stated that following their divorce, the Veteran moved to Missouri; however, due to medical problems, he eventually moved back to South Carolina.  See February 2016 Hearing Transcript, p. 3, 6.  The Appellant testified that she took care of the Appellant when he became sick, and that he was in and out of the hospital.  Id. at 9.  The Appellant's daughter testified that the Veteran had been in hospitals and treatment facilities in both Columbia and Charleston, South Carolina.  Id.  The Appellant testified that there was a point when the Veteran lived with her, but she also indicated that there was a period when the Veteran lived in Columbia and she would take care of the Veteran and help take him to his doctor's appointments.  Id. at 11-12.  The Appellant also testified that, during those periods when the Veteran was receiving treatment, she would travel to take care of him, and that she considered herself to be the Veteran's wife.  Id. 14.  As to why she and the Veteran did not legally remarry, she stated that she did not want to be responsible for the Veteran's debt to the IRS.  Id. at 15.  The Appellant and her daughter then testified that she deeded the Summerville property to the Veteran, and that the Appellant and the Veteran lived together.  Id. at 16-18.  The Appellant's daughter also noted that the Veteran's physicians would routinely contact the Appellant in order to discuss the Veteran's status.  Id. at 20.

An August 2017 letter from a funeral home noted that the funeral expenses for the Veteran were paid in full by the Appellant.

In December 2017 sworn affidavits, the Appellant and the Veteran's daughters stated that, while the Appellant and the Veteran divorced in 1984, in approximately 2003, they began living together at the Summerville property until his passing, except during periods when he was hospitalized.  They stated that the Appellant and the Veteran lived together as husband and wife, that they held themselves out as such, and that it was generally accepted in the community that they were married.

In a December 2017 sworn affidavit, the Appellant stated that, in approximately 2003, they began to live together at the Summerville property until his passing, except during periods when he was hospitalized.  She stated that she and the Veteran lived together as husband and wife, that they held themselves out as such, and that it was accepted by neighbors, family, doctors, and the general community that they were married.

In another sworn affidavit, a former neighbor of the Appellant and the Veteran stated that, although the Veteran had moved out of the Appellant's home, at some point, he had moved back in and they lived together until his passing.  She stated that it was accepted by people in their neighborhood that the Appellant and the Veteran were married.

Based on the foregoing, the Board finds that, for VA purposes, the Veteran and the Appellant entered into a valid common law marriage under the laws of the State of South Carolina beginning in approximately 2003, and that they continuously cohabitated from that time until the Veteran's passing in July 2008.

As to whether the Appellant and the Veteran held themselves out a married, a requirement for a valid common law marriage under South Carolina law, the Board finds it significant that, as early as December 2006, letters sent to the Veteran from private hospitals and the IRS were sent to the Summerville property address which, prior to the March 2007 transfer of title, was completely owned by the Appellant.  Additionally, the March 2007 transfer of title clearly notes that the Appellant transferred title in consideration of the love and affection of her husband, the Veteran, and title was ultimately accepted by the Veteran.  Medical treatment records also note that pertinent medical information was provided to the Appellant as the Veteran's spouse.  Furthermore, the September 2008 OPM letter is significant, as it indicates that the agency accepted the Appellant as the Veteran's surviving spouse.  Finally, the Board also finds no reason to question the credibility of the Appellant, her daughters, and her former neighbor, that it was accepted in the community that the Appellant and the Veteran were married.

As to whether the Appellant and the Veteran cohabitated a sufficient amount of time, a requirement for both a valid common law marriage under South Carolina law and recognition as a surviving spouse for VA benefits purposes, the Board finds that the testimony and statements from the Appellant, her daughters, and her former neighbor is sufficient to establish cohabitation since approximately 2003.  Despite testifying that there were times when she and the Veteran did not live together, based on the Appellant's further testimony and the sworn affidavits from her daughters, it appears that any break in cohabitation was the result of the Veteran's medical treatment, and not due to the fault of the Appellant.  In this regard, if a separation was by mutual consent and was for the purposes of health, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Finally, the Board notes that there is absolutely no indication in the record that the Appellant remarried following the Veteran's passing in July 2008.

Accordingly, the Board finds that the Appellant is the Veteran's surviving spouse for the purposes of basic eligibility for VA benefits, to include DIC.  See 38 C.F.R. § 3.350.


ORDER

Recognition of the Appellant and the Veteran's surviving spouse for the purpose of basic eligibility for VA benefits, to include DIC, is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


